DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/22/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, in particular, the Korean Office Action issued on 03/25/2022.  It has been placed in the application file, but the information referred to therein has not been considered where lined through.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafermalz (DE 10 2012 102 777 A1).
Regarding Claim 1, Hafermalz discloses a gear wheel (see Fig. 1), comprising:
An insert (52) which has an insert outer diameter (see Fig. 3, showing an outer diameter at the extension portion 62) and a receptacle section (see Fig. 3, showing a hole extending through the axial center of the insert for mounting the gear on a shaft) having a torque-transmitting diameter (see Fig. 3, showing an inner diameter of the insert; note: torque-transmitting diameter is being interpreted as the inner diameter of the insert) for forming a connection to an adjacent component (see [0009] of the translation, disclosing that the insert, which is referred to as an “inner part” can be a shaft or a hub, and accordingly the adjacent component can be a shaft attached to the hub, or a gear as shown in the embodiment of Fig. 2).
A connecting part (54), connected in a formfitting and/or materially-bonded and/or friction-locked manner to the insert (see [0044] of the translation disclosing a “radial and axial form fit” between elements 52 and 54, and accordingly is form fitted), having a gear rim (56).
Wherein the connecting part comprises a number of ribs (72) (see Fig. 3). 
Wherein each of the ribs each extends along a tangent (see Examiner’s partial enlarged and annotated version of Hafermalz’s Fig. 4, hereinafter “Figure A”) such that each of the tangent lines of the plurality of ribs is tangent to a common tangent circle (see Fig. 4).
Wherein each of the ribs have a rib thickness (see Figs. 3 and 4).
Wherein the tangent circle has a tangent circle diameter (see Fig. 4, showing that the outer diameter of the thicker portion of the connecting member would have a diameter), which is larger than or equal to the torque-transmitting diameter (see Fig. 3 showing that the outer diameter of the connecting member is greater than the inner diameter of the insert) and is smaller than or equal to a maximum diameter, which is defined as follows: insert outer diameter plus 6 times the rib thickness (see Fig. 3, showing that the distance between the tangent circle and the outer diameter of the insert is less than three rib thicknesses, and accordingly the equation is met). 

    PNG
    media_image1.png
    689
    652
    media_image1.png
    Greyscale

Regarding Claim 6, Hafermalz further discloses the gear wheel as claimed in claim 1, characterized in that the number of ribs comprises pairs of ribs, wherein the ribs of each of the pairs of ribs are connected to one another in the connecting part outer diameter or in the region of the connecting part outer diameter (see Fig. 4, showing that the connecting part has a cylindrical shaped portion immediately adjacent element 58, that the ribs all directly or indirectly are connected to, and accordingly all of the ribs are connected at this location).
	Regarding Claim 7, Hafermalz further discloses the gear wheel as claimed in claim 1, characterized in that a course of the number of ribs is selected such that at least two of the ribs intersect (see Fig. 4), wherein the course of the number of ribs comprises direction along which the number of ribs extend within the gear wheel (see Fig. 4).
	Regarding Claim 8, Hafermalz further discloses the gear wheel as claimed in claim 1, characterized in that the connecting part has a cylindrical ring-shaped inner connecting section (see Fig. 4, showing a radially thicker portion of the connecting part that is radially inward of the ribs) which adjoins the insert part radially outward and to which the ribs are connected radially inward (see Fig. 4, showing that a radially inward portion of the ribs connect to the doughnut-shaped inner connecting section, and that a radially outward portion of insert part).
	Regarding Claim 18, Hafermalz further discloses the gear wheel as claimed in claim 1, characterized in that the connecting part has a circular outer connecting section which adjoins the outer part and is positioned inwardly with respect to the outer part in a radial direction, and wherein each of the ribs has an inward end and an outward end in the radial direction (see Fig. 4), the outward ends of the number of ribs connecting to the circular outer connecting section (see Fig. 4).
Regarding Claim 20, Hafermalz further discloses the gear wheel as claimed in claim 1, wherein the connecting part consists of the number of ribs (see Figs. 3-4).

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Page 12 Lines 3-7: Applicant argues that Hafermalz’s ribs are accurate and therefore do not extend along a line, and accordingly do not anticipate the claim language “each of the ribs extends along a tangent line.” This is not persuasive. The ribs of the gear each have a rib thickness, meaning there is a three dimension extent of the ribs. The tangent line to the tangent circle can be chosen such that at least a portion of each of the ribs extends along a line tangent to the tangent circle (see Figure A above). The claims do not require that the ribs are straight lines, nor that the entirety of the ribs extend along the tangent line.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                     


/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658